.   .




                           OF TEXAS




        pibnnc.     tinning           Oplnlarlo. V-1067.
        State Bard of Oontrbl         Rsr Authority of the Board
        Austin, Texas                     of Controlto approve
                                          paymentin advancefor
                                          aaaual rental on busl-
        Dear Sirs                         lleasmachinea.
                    Your requestfor an oplnlonIs aa followsr
                  "This oiflceis in receiptof voucher
             ntni~ber
                    26243 from Texas Technological Col-
             lege in favor of ths Intsrnatloual Business
             MaahlaesCorporation.The total amount of
             said voucherbelag $6,8g2.80. This amount
             1s the total rental for one year from Sep-
             tember1, 1949, throughAugust 31, 1950. A
             questionla raisedas to whetheror not ve
             are authorizedto pay for the rental of such
             squf$aeentprior to actuallyhaving received
             the seml'aes."
                               8) of Rouse Bill 19, Aots filet
                                                approprlatlonfor
                                                 barnlng) pro-

                    'Rentalof llrohlnes
                                      and Bqulpmsnt.lone
             or the momejsherein appropriatedshallbe
             used for the rental of officenachlnesor
             any equipabntof any kind vlthout.flrst  hav-
             ing presenteda requlsltlonfor the rent81
             thareofto the Board of Controland secured
             Mid Board'swrittenapprovalthereofjand
             the State Comptroller,or any local dlsburs-
             zogf;gr,     still not issue varnnts or
                       pa-at of Statzv;+ntal  vlthout
             said Boanl s writtena        . A0 agency OS
             the governmentor aay rfate employeeshall
             pemt any sellerwho has bid on new nchlnes
             or naw equipmentof any kind to deliverany
             used or rentedequipmentin rulfillpent of
             such ordec,even though said equipmenthas
                                                               .   .




eon. R. 0, unniag, page 2     (V-10671


    peh.m;daby the agono so droldingto
           .
            we quote the r0zloring   0onatftutionai   prori-
oionsr
            Se&fan 6 or ArtioleVIII of the Oonatitutlon
or Toxasr
         "Ro money ehall be drawn from the
    Treasury,but la pursuanoe~of sp~olfio
    approprlatlon8 mid0 by law; nor shall any
    appropriationof romy be made for a lcng-
    er tern than two years exoept . . .' (Fe
    oeptlonnot applloablej
            Seotlon4g of ArticleIII or the const1tut1an
of Texas:
            “lfodebt shall be oreatedby OF on
    behnlf or the Stee,     exoept . . .” (lb
    oeptlonnot applloable)
            Section50 of ArtlOl@III of the Constltutlon
0r Thxasa
          'The Legislaturesball have no power
    to give or to lend, or to authoricethe IV-
    lag orlonding, of the oreditofthe Stafe
    in aid of, or to any pmoon, assooiatlonor
    oorporatlon,    whethermuniolpalor other,or
    to pledge the oreditof the State in any aan-
    nor whatsoever,    for the paymentof the lla-
    bllltlea,presentor prospeotlve,of any
    iadlvldual, as8oolation of lndlvlduals,   8u-
    niolpalor other oorpomtlon whatsoever.*
            seotlon51 of Art1010III of the Oolutitutlan
or TMasr
            "The Leglslatao eh8llmonopow~~to
    ma kae8y
           g r a 8t
                 o r luthcirlmthem
    any yant of publlo8onep to any 2 in vldu-
    al, aemoolatlonof ladlvldu818, -0%    1 or
    other oorporatloqwhat oevori . . . p"m-
    omptlonnot applloablof
         Sinoa paymentof rental of the equipwrt in
qUMtlon is to be paid 00t of ourrentapprOprUtlO!Im,the
I   .




        Bon. R. C. Ianrug, page 3        W-1067)


        paymentIS not vlolatlvoor Sectian6 of ArticleVIII or
        Sootion49 of ArtloleIII or the Constitutionof Texas.
        CharlesSorlbxmr*sSons v. Harm, 114 TM. 11, 262 S.W.
            (1924).
                  In deterWnlng whether an expend%t~ of pub-
        110 m+m    oonstltytma girt or a grant of pub110mm-
        iM, the primary~uestlonis wbstherthe SundB are used
        r0r a 'public'or private'purpose. The b0dit     0s the
        State from an expenditurefor a 'publloptwpoee'is in
        the nature af oonslderatlonandthefunds exDendedaro
        thereforenot a gift even thoughprivatep&one are bon-
        lt0d   thcerrai.’                  . Jansmn, 16 Ca1.2d
        276, 106 P.2d 11, 1
                  The expenditurein the instantease is for a
        publlo purposeand the State is reoelvlngvaluableoam-
        sidorati0nfor the 0xpsndmdrs 0s its funds, to witt the
        uee and benefitof the businessnaohlms for a period or
        one4par.
                  Therefore,it la our opinionthat the payment
        0s rental in advanoedoes not constitutea "grant0s pub-
        110 mcmey8"within the meanzng of Se&ion 51 of Artlole
        III 0s the c0mtmtm     0s ~0x88.
                  In BannockCountyv. Citizen8Bank and Trot
                      139 22 P. 26 m          tb S        C
        %l%%'%nt&r-•thm             9rovlslonslitiir:~hooi?%
        stltutiapaoh plovldGdthat no oouaty shall "lemd or
        plodgo the credit or faith thareofor laur its oradlt to
        any lndlvidnal,eta: The Court stated%
                 lIn interpret the seotlonsor the
            Comtltutlou in quo0
                             ?I am, the languageem-
            ployedmustbe talcenanduxlarstoodlnlts
            natuval,ordknary,genera1,andpopular
            Selas~.. . . In thf3popularnaule, lend-
            ing or Lw     mey or oredItis at on00
            understoe to man a tronsaotiarrcreating
            the0~11t~n~ti0n0rb0m~er8ad
            lender,SD vhloh the mcmoy is borraed for
            a ria tim, aad the bamow0r praiws t0
            repa~thaamouut~crradatastatodt~
            in*ba future,with laterestat a rmtd
                   And tht is tlm same, then in whluh
            tb iulguagorp1oJedinthoso seOCi~muBt
            be understood,and so understood no oouaty,
            r0lrexample,sbalz lead or pledge its ored-
            it or faith, dlreotlyor indlroatly,or In
IiOn.R, 0. Lannlng, page 4   (V&1067)


     any manner whloh would oreete the oustomary
     relationof borrowerand lender."
          It IS Our Oplniouthat the pay+& Of pSntai
in aavaaoedoer not in any manor oreate the oustomary
rolatl~hlp of boimwer and lenderand such payamt la
not a lendingof the Utate'8oredit*within the mean-
lx@ of Seotlon 50 of AvtloleIII of the Oonstltutionof
Texa8.
           It was held in Attome   Oeneralts0 inlox go.
O-6246; dated October27, 1944, &at the Camperollerwas
8uthorlsedto pa out of oument lpproprlatlons premlpu
la ldva noonea %lve ysar fire lnsuran~epolloy on bulld-
lags of The Unlversltyof Texas.
          In view of the foregoingit 1s our opinionthat
paymentla advanoeof rental ou bualuessmohlnes used by
the State Institutionsof lUgher Learnlugla not vlola-
tive 0s sections50 and 51 0s Article III 0s the c0nsti-
tutlon of Texas. You are thereforeauthorizedto honor
the vqnoherunder the facts submitted.


          Paymentin advanceof rental on business
     machinesWed by the State I~tltutlous of
     Hlghav Learnlagis authorfeedprovidedpay-
     ment is mde from ourrenta proprlatlons~suoh
     aoticahdoes not violateSeoe ions 49 50, or
     51 of Artiole 111, or Section6 of krtlole




APPROVBDl                          Touxr very truly,
J. C. Davis, Jr.
county Affairs mvfriaor              PRICE IMIEL
                                   Attorney (teneral
Joe Greenhlll
First Assistant
Prloe Daniel
Attorney General
JRsbh:mw                                  Aaslstant